                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION



UNITED STATES OF AMERICA,

                      Plaintiff,

               vs.                                   Case No.    3:19cr162

THOMAS CREECH,                                       JUDGE WALTER H. RICE

                      Defendant.



       DECISION AND ENTRY REVOKING DEFENDANT'S BOND SET AND
       MET JULY 9, 2019, AND REMANDING DEFENDANT TO THE CUSTODY
       OF THE UNITED STATES MARSHALS FOR TRANSPORTATION TO HIS
       DESIGNATED INSTITUTION TO BEGIN THE SERVING OF THE
       SENTENCE IMPOSED BY THIS COURT ON FEBRUARY 10, 2021,
       JOURNALIZED IN A JUDGMENT ENTRY OF FEBRUARY 18, 2021 (DOC.
       #47); PRIOR ORDER OF THIS COURT DELAYING EXECUTION OF
       SENTENCE UNTIL ON OR AFTER NOVEMBER 17, 2021 (DOC. #52)
       VACATED; DEFENDANT ORALLY EXPLAINED HIS RIGHT OF APPEAL
       AND HE ORALLY EXPRESSED AN UNDERSTANDING OF SAME;
       NEITHER COUNSEL FOR THE GOVERNMENT NOR FOR THE
       DEFENDANT VOICED ANY PROCEDURAL OR SUBSTANTIVE
       OBJECTIONS TO THIS COURT'S DISPOSITION; TERMINATION ENTRY



       On June 14, 2021, the Defendant appeared by video conferencing and admitted to

allegations set forth against him in a Petition dated May 6, 2021, directing him to show cause

why his bond, set and met July 9, 2019, should not be revoked. He was found in violation of that

bond, immediately following the admissions.

       Defendant was then remanded to the custody of the United States Marshals Service to be

transported to his designated institution, in order to begin execution of sentence imposed by this
Court on February 10, 2021.

       This Court' s prior Order of April 14, 2021 , delaying execution of sentence until on or

after November 17, 2021 (Doc. #52), is VACATED.

       Following the above, the Defendant was orally explained his right of appeal and orally

indicated an understanding of same.

       Neither counsel for the Government nor for the Defendant had any procedural or

substantive objections to this Court' s sentence.



       The captioned cause is ordered terminated upon the docket records of the United States

District Court for the Southern District of Ohio, Western Division, at Dayton.




       July 6, 2021                            WALTER H. RICE
                                               UNITED STATES DISTRICT JUDGE


Copies to:

Counsel of record
Joshua Bowman, U.S. Pretrial Services Officer




                                                    2
